Title: John Adams to Joseph Reed, 11 February 1784
From: Adams, John
To: Reed, Joseph


        
          Dr Sir
          The Hague Feb. 11. 1784.
        
        Your kind Favour of the 30 Ult. was deliverd to me last night, together with the Packet, which our Friend Mr Gerry committed to your Care.
        You give me great Pleasure, Sir by your assurances that the Removal from Philadelphia and the prohibitory Restrictions passed in Great Britain have Strengthened the American Union, the Authors of those Restrictions, depended upon our Divisions, and expected to increase them. I thought they would be disappointed. & am very glad to learn they are So.
        The Establishment of Funds, for the Payment of our Debts Seems to be the most important and necessary Object of the publick Attention at present.— I am Sorry to inform you that the Want of it has had very unhappy Effects in Europe, and has entirely suspended our public Credit in this Republick, for the present.
        General Washingtons Retreat, is the Completion of his Character, which is the greatest our Country ever produced. She will never want a greater; a Succession of Such will insure her Felicity, and Prosperity. May he however live, and be again our great Pillar, if We shd have another War. But my Friend, is the next Generation, likely to produce Such Characters? Are those morals and that Education which produced Such Men to be preserved or are they in danger? Are the Eyes of our People to be fixed as they have been upon Virtues, or upon Ribbons?
        Let me beg of you sir to present my friendly Regards to Dr Witherspoon to congratulate him upon the delicious opportunity he has of seeing his Friends in Europe in Peace, after the fatigues of a service in which has acted a very great and meritorious Part.— I feel an Affection and Veneration for all Such Men, which will never wear out, if the Dr, or Yourself Should find it consistent with your affairs, to make an Excursion this Way, it would make me very happy to receive you at the Hague.
        Congress, in May last resolved to send a Commission to Dr Franklin, Mr Jay and myself, to make a Treaty of Commerce with G. B.— But no such Authority has arrived?— I am much in the dark about their Intentions, in this respect, and some others. if Dr Witherspoon or Yourself could inform me, you would oblige me.
        Among your Ancient Acquaintances and Correspondents in

          England you will have an opportunity of undeceiving, many Persons and Some of high Rank.— These, ought to have the Utmost Confidence in your Relations and Judgments, as they have had a long Experience of your being in the right and themselves in the Wrong.— But there seems to be absolutely in every European Understanding, an utter Incapacity of comprehending the Truth respecting America. They go on from Generation to Generation, believing every false and discrediting every true Account. Nothing is necessary, after a thousand Experiences that they have been deceived, but the trouble of forging a new Chimæra to obtain afresh their Confidence.
        If you have occasion to write to me, you may address your Letters to me at the Hague, or under Cover to Messrs Wilhem and Jan Willink Merchants at Amsterdam.
        With very great Esteem, and Respect I have the Honour / to be, Dear sir,
      